Citation Nr: 0513708	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  94-24 415	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee 
strain with arthritis from February 22, 1994, through April 4, 
2001, and in excess of 10 percent from April 5, 2001.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to an increased disability evaluation, greater 
than 10 percent, for chronic acquired low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the following rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania: (1) June 1993, which denied 
entitlement to a rating in excess of 20 percent for a left 
ankle disorder manifested by subluxation; (2) April 1994, 
which granted service connection for a left knee condition 
secondary to the service-connected left ankle condition and 
assigned a noncompensable rating from February 22, 1994; (3) 
December 1993, which denied a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU); 
and (4) May 2001, which denied service connection for a low 
back condition.  The veteran's claims were merged on appeal.   

The veteran appealed the original assignment of a 
noncompensable evaluation following the award of service 
connection for a left knee condition.  As such, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

The veteran's claims of entitlement to a rating in excess of 
20 percent disabling for a left ankle disorder manifested by 
subluxation, an initial compensable evaluation for left knee 
strain, and TDIU were previously before the Board in August 
2000 and March 2003.  On both occasions the Board remanded 
the veteran's claims for further development and 
adjudication.  In the March 2003 Board decision, the claims 
were remanded for further development in accordance with the 
change in law brought about by the Veterans Claims Assistance 
Act of 2000 (VCAA).

In a January 2004 rating decision, the RO awarded an 
increased 10 percent rating for strain of the left knee, with 
mild traumatic arthritis, effective October 29, 2003. 
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim for left knee strain 
with mild traumatic arthritis and as such, it remains in 
appellate status.

The veteran's claims, with the addition of the claim of 
entitlement to service connection for a chronic acquired low 
back disorder, were returned to the Board in June 2004.  At 
that time, the Board determined the following: chronic 
acquired low back disorder was proximately due to or the 
result of service-connected chronic subluxation of the left 
ankle and left knee strain with arthritis; the criteria for a 
rating in excess of 20 percent for chronic subluxation of the 
left ankle were not met; from February 22, 1994, through 
April 4, 2001, the criteria for an initial compensable rating 
for left knee strain with arthritis were not met; from April 
5, 2001, through October 28, 2003, the criteria for a 10 
percent  rating for left knee strain with arthritis were met; 
from October 29, 2003, the criteria for an evaluation in 
excess of 10 percent for left knee strain with arthritis were 
not met; and entitlement to TDIU was not ready for appellate 
disposition.  

In August 2004, the RO implemented the Board's award of an 
increased 10 percent evaluation for left knee strain with 
mild traumatic arthritis from April 5, 2001. 

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  A 
Joint Motion for Partial Remand was filed in January 2005.  
The parties agreed that the issue of entitlement to a rating 
in excess of 20 percent for chronic subluxation of the left 
ankle was not contested and should be dismissed.  As such, 
the matter is no longer in appellate status.  CAVC vacated 
that part of the Board's June 2004 decision that denied an 
initial compensable evaluation for left knee strain with 
arthritis for the period from February 22, 1994, to April 4, 
2001, and in excess of 10 percent from April 5, 2001.

The claim of entitlement to an initial compensable rating for 
left knee strain with arthritis from February 22, 1994, 
through April 4, 2001, and in excess of 10 percent from April 
5, 2001, has been returned to the Board and is ready for 
appellate disposition.

In a November 2004 VA Form 21-4138, Statement in Support of 
Claim, the veteran filed a request for a rating in excess of 
20 percent disabling for a left ankle disorder. As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In the same November 2004 VA Form 21-4138, the veteran filed 
a notice of disagreement with the August 2004 rating 
decision, which assigned a 10 percent evaluation for a 
chronic acquired low back disorder.  The RO failed to issue a 
statement of the case (SOC).  The Board has jurisdiction over 
this issue, pending the issuance of a SOC to the veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The claim of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  From February 22, 1994, to April 4, 2001, the competent 
and probative evidence of record does not establish that the 
veteran's left knee was productive of:  ankylosis of a knee 
at a favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees; slight knee impairment 
manifested by subluxation or lateral instability; dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; symptomatic removal of 
cartilage, semilunar; flexion of the leg limited to 45 
degrees;  extension of the leg limited to 10 degrees; 
impairment of the tibia and fibula with slight knee or ankle 
disability; or genu recurvatum. 

2.  From April 5, 2001, the competent and probative evidence 
of record establishes that the veteran's left knee was 
productive of moderate knee impairment.

3.  Degenerative arthritis of the left knee is established by 
x-ray evidence and painful motion.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
left knee strain from February 22, 1994, to April 4, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2004). 

2. The criteria for a 20 percent rating for left knee strain 
from April 5, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5003, 5256-5263 (2004). 

3.  The criteria for entitlement to a separate 10 percent 
evaluation for arthritis of the left knee have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5003 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he is entitled to an initial 
compensable evaluation from February 22, 1994, to April 4, 
2001, for left knee strain with mild traumatic arthritis, and 
in excess of 10 percent from April 5, 2001.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the veteran, a claim of 
entitlement to service connection for a left knee condition 
was filed in February 1994.  Thereafter, in an April 1994 
rating decision service connection was awarded for a left 
knee condition secondary to the service connected left ankle 
condition.  The veteran disagreed with the initial 
noncompensable evaluation assigned.  

In May 2003, the veteran was notified of the information and 
evidence necessary to substantiate his increased rating 
claim.  In the May 2003 letter, the RO provided specific 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim; the allocation 
of responsibility for obtaining such evidence, as well as 
advising the veteran to submit any evidence in his possession 
pertaining to the claim.  Because the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claim, the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.

However, as noted above, service connection was awarded in 
the initial RO adjudication.  The veteran disagreed with the 
initial noncompensable evaluation assigned.  A notice of 
disagreement (NOD) can raise an issue that was not covered by 
the notice that VA gave when it received a substantially 
complete application for original benefit sought.  
38 U.S.C.A. § 5103(a).  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

VA General Counsel has held that, in cases such as this one, 
where VA receives a notice of disagreement that raises a new 
issue, the law requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-03.  


Accordingly, the Board finds that the veteran has not been 
prejudiced by the timing of the VCAA notice letter.  See 
Conway v. Principi, No. 03-7072, slip op. at 10, Note 4 (Fed. 
Cir. Jan. 7, 2004) (indicating that the Board should make 
findings on the completeness of the record or on other facts 
permitting a conclusion of lack of prejudice).  

The notice requirements of the VCAA have been satisfied in 
this case with respect to the propriety of the initial 
evaluation assigned.  The veteran's claim relative to an 
increased rating for left knee strain with mild traumatic 
arthritis is based upon his contentions that he is entitled 
to an initial compensable rating for his left knee strain 
from February 2, 1994, to April 4, 2001, and in excess of 10 
percent from April 5, 2001. As will be discussed in greater 
detail below, an increased 20 percent rating for left knee 
strain from April 5, 2001, and a separate 10 percent rating 
for arthritis has been awarded.

The medical records collectively address the relevant 
questions in this case.  The following records have been 
associated with the claims folder: the veteran's service 
medical and personnel records; VA outpatient treatment 
records dated between 1985 and 2003; private medical records 
from Dr. LBB (initials), Dr. DTD (initials), Dr. HAS 
(initials), MJM, DPM (initials), Dr. ADJ (initials), 
Geisinger Medical Group, and InterMountain Medical Group; 
reports of VA examination dated in 1973, 1974, 1985, 1987, 
1988, 1990, 1993, 1994, 1996, 1997, 1998, 2001, 2002, and 
2003; transcript from the veteran's August 1987 RO hearing; 
and records from the Social Security Administration.   There 
is no indication that there is any outstanding evidence of 
record.  Moreover, the veteran's claim was previously 
remanded in March 2003 for further development and 
adjudication in accordance with the VCAA.

In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, 
the Board concludes that any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  The May 2003 notice 
specifically requested the veteran to submit any 
evidence he had regarding the matter at issue.  Thus, 
the veteran has been given VCAA-content complying notice 
in this case.

In sum, VA has done everything reasonably possible to assist 
the veteran.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has pointed to no 
other evidence, which has not been obtained, the Board finds 
that the record is ready for appellate review.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The law provides that a claimant may not be compensated twice 
for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2004).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 4.45 
(2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

It was held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria 
in the diagnostic code or codes applicable to the joint 
or joints involved, the corresponding rating under the 
code or codes will be assigned;

(2) where the objectively confirmed limitation of motion 
is not of a sufficient degree to warrant a compensable 
rating under the Code or Codes applicable to the joint 
or joints involved, a rating of 10 percent will be 
applied for each major joint or group of minor joints 
affected, "to be combined, not added", and

(3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray 
evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.

Hicks, supra.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 
38 C.F.R. § 4.59, and it is contemplated by a separate 
evaluation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.  Finally, the CAVC noted that 
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks, supra. 

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under VA General Counsel opinion, VAOPGCPREC 23-97 and 
VAOPGCPREC 
9-98 it was held that, when a claimant has a disability 
rating under DC 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under DC 5260 or 
DC 5261, a separate rating is available under DC 5003 or DC 
5010.


Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees. 38 C.F.R. § 4.71a. 
diagnostic code 5256.
 
For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

The veteran contends that he is entitled to an initial 
compensable evaluation for left knee strain with mild 
traumatic arthritis from February 22, 1994, to April 4, 2001, 
and in excess of 10 percent from April 5, 2001.  He contends 
that pain, swelling, and the use of a brace necessitates the 
award for higher ratings.

The record reflects that in an April 1994 rating decision, 
service connection was awarded for a left knee condition 
secondary to the service connected left ankle.  A 
noncompensable evaluation was assigned from February 22, 
1994.  The veteran disagreed with the initial noncompensable 
evaluation. As such, the severity of the disability at issue 
is considered during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  See Fenderson, supra.  

Service connection was awarded in part on a March 1994 VA 
examination, which diagnosed the veteran with sprained 
ligaments of the posterior fossa, left knee.  The award was 
also based on the April 1994 VA examination opinion that the 
sprained left knee could be related to the left ankle injury, 
i.e. knee pain was probably the result of the ankle problems 
with the gait as dictated by the brace.  

In a January 2004 rating decision, the RO assigned an 
increased 10 rating effective October 29, 2003.  The 
veteran's disability was recharacterized as strain of the 
left knee with mild traumatic arthritis.  The veteran did not 
withdraw his increased rating claim and as such, it remains 
in appellate status. See AB, supra.  

The Board in June 2004 granted an increased 10 percent rating 
for left knee strain with arthritis from April 5, 2001.  The 
RO implemented the award in an August 2004 rating decision.  
The issue on appeal has been properly characterized as a 
request for an initial compensable evaluation for left knee 
strain with arthritis from February 22, 1994, to April 4, 
2001, and in excess of 10 percent from April 5, 2001.

Between February 22, 1994 and April 4, 2001, the veteran's 
left knee strain with arthritis has been rated as 
noncompensable under diagnostic codes 5257 and 5003. 
Under diagnostic code 5257, a 10 percent rating is assigned 
for slight knee impairment manifested by recurrent 
subluxation or lateral instability of the knee. 
38 C.F.R. § 4.71a. Diagnostic code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that from February 22, 
1994, to April 4, 2001, the veteran's left knee strain, more 
closely approximates the criteria for the currently assigned 
noncompensable evaluation. See 38 C.F.R. §§ 4.3, 4.7.   In 
this regard, upon VA examination in March 1994, the veteran's 
knee flexed to 140 degrees.  He had zero degrees of 
extension.   

Upon VA joints examination in February 1996, the veteran had 
full range of motion in his left knee.  There was no evidence 
of heat, redness, swelling, joint effusion, or ligamentous 
laxity.  X-rays of the left knee were within normal limits.

An electromyography (EMG) dated in February 1996 noted 
complaints of left knee pain of a 20-year duration.  However, 
there was no specific motor weakness of the lower 
extremities.  The veteran was able to dorsiflex on the left 
5/5.  Sensory examination was intact to light touch.  Deep 
tendon reflexes were normal and symmetrical.

Range of motion of the left knee was recorded as 0 to 135 
degrees upon VA examination in February 1998.  The medial and 
lateral collateral ligaments were stable, as was the anterior 
and posterior cruciate ligaments.  McMurray's test was 
negative.

Upon VA examination in February 1998, the veteran had full 
range of motion in his left knee. On neurological evaluation, 
the left lower extremity revealed grade 5 power with 
dermatomal mapping.  He had normal reflexes.

In light of the veteran's credible complaints of pain 
experienced in his left knee, contained in VA outpatient and 
private treatment records, as well as upon the various VA 
examinations delineated above, functional loss due to flare-
ups, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  As evidenced above, there was 
no functional impairment in the left knee between February 
22, 1994, and April 4, 2001.  The veteran had either full 
range of motion (0 to 140 degrees) or five degrees less (0 to 
135 degrees) from February 1994 to April 2001.  See 38 C.F.R. 
§ 4.71, Plate II (2004).  There was no objective medical 
evidence of excessive fatigability, incoordination, swelling, 
deformity or gross atrophy.

While a noncompensable rating is appropriate from February 
22, 1994 to April 4, 2001, the Board has also considered 
higher ratings under other analogous criteria, however; the 
objective medical evidence of record does not support 
findings of: ankylosis of the left knee at a favorable angle 
in full extension, or in slight flexion between 0 degrees and 
10 degrees (diagnostic code 5256); slight knee impairment 
manifested by subluxation or lateral instability (diagnostic 
Code 5257); dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
(diagnostic code 5258); symptomatic removal of cartilage, 
semilunar, (diagnostic code 5259); flexion of the leg limited 
to 45 degrees (diagnostic code 5260);  extension of the leg 
limited to 10 degrees (diagnostic code 5261); impairment of 
the  tibia and fibula with slight knee or ankle disability 
(diagnostic code 5262); or genu recurvatum (diagnostic code 
5263). 38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that from April 5, 
2001, the veteran's left knee strain, more closely 
approximates the criteria for an increased 20 percent rating. 
See 38 C.F.R. §§ 4.3, 4.7.   

The record in support of such a finding includes the report 
of a VA orthopedic examination on April 5, 2001, when the 
veteran complained of worsening pain and stiffness in the 
left knee. 

Physical examination revealed profuse swelling and mild 
effusion in the left knee.  The veteran had decreased range 
of motion and evidence of fatigability.  He was only able to 
flex the knee to 110 degrees. There was tenderness to deep 
palpation in the popliteal fossa.  McMurray's test was 
positive for medial meniscus. X-rays of the left knee showed 
mild subchondral sclerosis; and it was noted that an MRI, 
taken in August 1995, had reportedly shown degenerative 
changes in the medial meniscus.  The cruciate and collateral 
ligaments were intact.

During a December 2001 VA joints examination, the veteran 
again reported increased pain and swelling.  He was noted to 
walk with a slight limp.  Mild effusion was noted in the left 
knee.  Active range of motion was limited to 100 degrees with 
creptitus.  There was tenderness over the medial and lateral 
join line.  McMurray's test was again positive with pain.  
Radiographs of the left knee showed early osteoarthritic 
changes.  The examiner opined the veteran had significant 
evidence of pain, stiffness, and fatigability in the left 
knee.  A February 2002 addendum opinion contained a final 
clinical impression that there was significant evidence of 
pain, stiffness, fatigability, and functional impairment 
after repeated use.



VA outpatient treatment records dated between 2001 and 2003 
indicate the veteran continued to seek treatment for pain in 
his left knee.  An April 2003 clinical note from Dr. ADJ 
shows the veteran complained of increased left knee pain with 
activity.  There was tenderness over the medial joint spaces.  

Upon VA joints examination in November 2003, the veteran 
complained of stiffness, pain, and swelling.  There was no 
redness, heat, or locking. Extension was negative 10 degrees.  
The veteran reported pain anteriorly and medially.  Flexion 
on the left was to 80 degrees.  Complaints of pain were noted 
in the anterior and posterior aspect of the knee. McMurray's 
test was positive. There was no evidence of weakness of the 
anterior and posterior cruciate ligament.   An October 2003 
MRI of the left knee showed mild degenerative changes of the 
knee joint without significant internal derangement. 

In light of the veteran's credible complaints of pain 
experienced in his left knee, functional loss due to flare-
ups, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the increased 
20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  

While a 20 percent rating is warranted, a higher rating under 
other analogous criteria is precluded as the objective 
medical evidence of record does not support findings of: 
ankylosis of the left knee at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees (diagnostic code 5256); severe knee impairment 
manifested by subluxation or lateral instability (diagnostic 
Code 5257); flexion of the leg limited to 15 degrees 
(diagnostic code 5260); extension of the leg limited to 20 
degrees (diagnostic code 5261); or impairment of the tibia 
and fibula with marked knee or ankle disability (diagnostic 
code 5262). 38 C.F.R. § 4.71a.

The Board has also considered whether a separation evaluation 
for arthritis of the left knee is warranted, and finds 
support in the record and law for such a separate evaluation.


Radiographic studies of the left knee prior to August 1995 
were repeatedly negative for any osteoarthritic disease 
process, therefore precluding any application of higher or 
separate disability evaluations on the basis of 
osteoarthritic changes.  However, an August 1995 MRI showed 
mild degenerative bony changes on the lateral side of the 
left knee.  

As noted earlier, diagnostic code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. See 38 C.F.R. § 4.71a.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Pursuant to VAOPGPREC 9-98, 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.

In the instant case, degenerative arthritis has been clearly 
established by x-ray evidence, to include x-rays and MRI 
reports dated in August 1995, April 2001, December 2001, and 
November 2003.  However, painful motion was not established 
until April 5, 2001. See 38 C.F.R. § 4.59.  VA examinations 
dating between 2001 and 2003 show a decline in range of 
motion.  In April 2001, the veteran's left knee had active 
range of motion from 0 to 110 degrees.  In November 2003, 
extension was minus 10 degrees and flexion was only to 80 
degrees. Therefore, based on the evidence of record, and in 
light of the applicable laws and regulations, a separate 
rating is warranted for degenerative arthritis of the left 
knee from April 5, 2001.


Extraschedular Evaluations

It has been held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant entitlement to increased compensation benefits 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's left knee 
strain with arthritis has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  In November 1999, an Administrative Law Judge 
with the Social Security Administration found, in pertinent 
part, that despite the veteran's knee disability, he could 
perform various types of employment. 


ORDER

Entitlement to an initial compensable rating for left knee 
strain from February 22, 1994, to April 4, 2001, is denied.

Entitlement to a 20 percent rating for left knee strain from 
April 5, 2001, is granted subject to the controlling 
regulations governing monetary awards.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee is granted subject to the controlling 
regulations governing monetary awards.


REMAND

The veteran also seeks entitlement to TDIU.  This claim must 
be afforded expeditious treatment by the Veterans Benefits 
Administration (VBA) AMC.  The law requires that all claims 
that are remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112).

As noted in the Introduction, the matter was previously 
before the Board in June 2004.  At that time, the veteran's 
claim was remanded inasmuch as a rating had not yet been 
assigned for the just granted service-connected low back 
disability.  The Board determined that it would be premature 
to consider the TDIU issue as the rating to be assigned for 
the veteran's low back disability was inextricably 
intertwined with the issue of entitlement to a TDIU. Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Upon remand, the RO did not consider whether TDIU was 
warranted.  The Board errs as a matter of law when it fails 
to ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

A remand is further necessary in light of the increased 20 
percent rating from April 5, 2001, for left knee strain, and 
the award of a separate 10 percent rating for arthritis of 
the left knee from April 5, 2001.  If the Board were to 
consider the TDIU issue prior to the RO, it could result in 
prejudice to the veteran's claim. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGCPREC 16-92.

Also noted in the Introduction, the veteran filed a NOD in 
November 2004 with the August 2004 rating decision, which 
assigned a 10 percent evaluation for a chronic acquired low 
back disorder.  The RO failed to issue a SOC.  Therefore, a 
remand is necessary.  The Board has jurisdiction over this 
issue, pending the issuance of a SOC to the veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should issue a statement of 
the case concerning the claim of 
entitlement to an initial rating in 
excess of 10 percent disabling for a 
chronic acquired low back disorder.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  Following such review, the 
VBA AMC should readjudicate the claim of 
entitlement to a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


